--------------------------------------------------------------------------------

Exhibit 10.3

 

REGISTRATION RIGHTS AGREEMENT
THIS REGISTRATION RIGHTS AGREEMENT (this "Agreement") is entered into as of
March 29, 2019 and effective as of April 1, 2019, by and among The Parking REIT,
Inc., a Maryland corporation (the "REIT"), and the Holders (as defined below),
for the benefit of the Holders and the REIT. Certain capitalized terms used
herein shall have the meanings ascribed to such terms in Section 1.
RECITALS:
WHEREAS, the REIT, the REIT Manager and, for the limited purposes set forth
therein, Vestin Realty Mortgage I, Inc., Vestin Realty Mortgage II, Inc., and
Michael V. Shustek have entered into a Contribution Agreement, dated as of the
date hereof (the "Contribution Agreement"), pursuant to which the REIT Manager
sold, transferred, conveyed and contributed to the REIT substantially all of its
assets and liabilities, other than certain guarantee obligations, in exchange
for shares of common stock of the REIT, $0.0001 par value per share (the "Common
Stock") to be issued on the terms and conditions set forth therein; and
WHEREAS, as a condition to the consummation of the transactions contemplated by
the Contribution Agreement, the REIT has agreed to grant the registration rights
set forth herein for the benefit of the Holders.
NOW, THEREFORE, in consideration of the foregoing and the covenants of the
parties set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and subject to the
terms and conditions set forth herein, the parties hereby agree as follows:
Section 1. Certain Definitions. In this Agreement, the following terms have the
following respective meanings:
 "Affiliate" of any Person means any other Person directly or indirectly
controlling or controlled by or under common control with such Person. For the
purposes of this definition, "control" when used with respect to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; and the terms
"controlling" and "controlled" have meanings correlative to the foregoing.
 "Agreement" has the meaning ascribed to it in the preamble.
 "Board" means the board of directors of the REIT.
 "Business Day" means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which banking institutions in New York, New York are authorized
or obligated by applicable law, regulation or executive order to close.
 "Closing Date" has the meaning ascribed to it in the Contribution Agreement.
    "Commission" means the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
 "Common Stock" has the meaning ascribed to it in the recitals hereof.
 "Company Notice" has the meaning ascribed to it in Section 2(c).
 "Contribution Agreement" has the meaning ascribed to it in the recitals hereof.
 "Demand Notice" has the meaning ascribed to it in Section 2(a).
-1-

--------------------------------------------------------------------------------


"Demand Registration Statement" means any one or more registration statements of
the REIT filed under the Securities Act, covering the resale of any of the
Registrable Shares pursuant to Section 2 of this Agreement, and all amendments
and supplements to any such registration statements, including post-effective
amendments, in each case including the prospectus contained therein, all
exhibits thereto and all materials and documents incorporated by reference
therein.
 "End of Suspension Notice" has the meaning ascribed to it in Section 4(c).
 "Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder, all as the same shall be in
effect at the relevant time.
 "FINRA" means the Financial Industry Regulatory Authority.
 "Holder" means each Person holding Registrable Shares, including (i) each
Person listed on Schedule I, as may be amended from time to time to reflect
transferees permitted by Section 10, and (ii) each Person holding Registrable
Shares as a result of a transfer, distribution or assignment to that Person of
Registrable Shares (other than pursuant to an effective Resale Registration
Statement or Rule 144), provided, if applicable, such transfer, distribution or
assignment is made in accordance with Section 10 of this Agreement.
 "Indemnified Party" has the meaning ascribed to it in Section 8(c).
 "Indemnifying Party" has the meaning ascribed to it in Section 8(c).
 "Issuance Date" means each date on which Registrable Shares are issued to the
REIT Manager pursuant to the Contribution Agreement.
 "Losses" has the meaning ascribed to it in Section 8(a).
 "Majority Selling Holders" means Holder(s) who collectively own a majority of
the Registrable Shares that are proposed to be included in such underwritten
offering of Registrable Shares.
 "Maximum Number of Shares" has the meaning ascribed to it in Section 2(c).
    "NASDAQ" means the NASDAQ Stock Market.
 "Person" means an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity.
 "Piggyback Holders" has the meaning ascribed to it in Section 3(a).
 "Piggyback Registration Statement" means any one or more registration
statements of the REIT filed under the Securities Act, covering the resale of
any of the Registrable Shares pursuant to Section 3 of this Agreement, and all
amendments and supplements to any such registration statements, including
post-effective amendments, in each case including the prospectus contained
therein, all exhibits thereto and all materials and documents incorporated by
reference therein.
 "Piggyback Request" has the meaning ascribed to it in Section 3(a).
-2-

--------------------------------------------------------------------------------


 "Prospectus" means the prospectus included in any Resale Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective Resale Registration Statement in
reliance upon Rule 430A under the Securities Act), as amended or supplemented by
any prospectus supplement or any issuer free writing prospectus (as defined in
Rule 433 under the Securities Act), with respect to the offering of any portion
of the Registrable Shares covered by such Resale Registration Statement, and all
other amendments and supplements to the prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus.
 "Registrable Shares" means, with respect to any Holder, (i) the shares of
Common Stock issuable on each Issuance Date pursuant to the Contribution
Agreement and (ii) any additional securities issued or issuable as a dividend or
distribution on, in exchange for, or otherwise in respect of, such shares of
Common Stock (including as a result of combinations, recapitalizations, mergers,
consolidations, reorganizations, stock splits or otherwise); provided that
shares of Common Stock shall cease to be Registrable Shares with respect to any
Holder at the time such shares (a) have been sold pursuant to an effective
Resale Registration Statement, (b) are eligible to be sold without restriction
or limitation thereunder on volume or manner of sale or other restrictions or
limitations under Rule 144, or (c) have been sold to the REIT or any of its
subsidiaries.
 "Registration Expenses" means any and all expenses incident to the performance
of or compliance with the registration requirements of this Agreement, including
(i) all fees of the Commission, the NASDAQ or such other exchange on which the
Registrable Shares are listed from time to time, and FINRA, (ii) all fees and
expenses incurred in connection with compliance with federal or state securities
or blue sky laws (including any registration, listing and filing fees and
reasonable fees and disbursements of counsel in connection with blue sky
qualification of any of the Registrable Shares and the preparation of a blue sky
memorandum and compliance with the rules of FINRA and the NASDAQ or other
applicable exchange), (iii) all expenses of any Persons in preparing or
assisting in preparing, word processing, duplicating, printing, delivering and
distributing any Resale Registration Statement, any Prospectus, any amendments
or supplements thereto, securities sales agreements, certificates and any other
documents relating to the performance under and compliance with this Agreement,
(iv) all fees and expenses incurred in connection with the listing or inclusion
of any of the Registrable Shares on the NASDAQ or other applicable exchange
pursuant to Section 5(k), (v) the fees and disbursements of counsel for the REIT
and of the independent public accountants of the REIT (including the expenses of
any special audit, agreed upon procedures and "cold comfort" letters required by
or incident to such performance), (vi) the reasonable fees and disbursements of
one counsel (along with any reasonably necessary local counsel) representing all
Holders mutually agreed by the Majority Selling Holders; and (vii) any fees and
disbursements customarily paid in issues and sales of securities (including the
fees and expenses of any experts retained by the REIT in connection with any
Resale Registration Statement); provided, however, that Registration Expenses
shall exclude (x) brokers' or underwriters' discounts and commissions and
transfer taxes, if any, relating to the sale or disposition of Registrable
Shares by a Holder; or (y) any legal counsel fees of the Holders (including any
local counsel) in excess of $100,000 without the consent of the REIT (such
consent not to be unreasonably withheld).
 "Requesting Holders" has the meaning ascribed to it in Section 2(b).
 "Renewal Deadline" has the meaning ascribed to it in Section 2(g).
 "Resale Registration Statement" means any one or more registration statements
of the REIT filed under the Securities Act, whether a Demand Registration
Statement, Piggyback Registration Statement or otherwise, covering the resale of
any of the Registrable Shares pursuant to the provisions of this Agreement, and
all amendments and supplements to any such registration statements, including
post-effective amendments and new registration statements, in each case
including the prospectus contained therein, all exhibits thereto and all
materials and documents incorporated by reference therein.
-3-

--------------------------------------------------------------------------------


 "Rule 144," "Rule 158," "Rule 415" or "Rule 424," respectively, means such
specified rule promulgated by the Commission pursuant to the Securities Act, as
such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.
 "Securities Act" means the Securities Act of 1933, as amended, and the rules
and regulations of the Commission thereunder, all as the same shall be in effect
at the relevant time.
    "Selling Expenses" means, if any, all underwriting or broker fees, discounts
and selling commissions or similar fees or arrangements, transfer taxes
allocable to the sale of the Registrable Shares included in the applicable
offering and all other expenses incurred in connection with the performance by
the Holders of their obligations under the terms of this Agreement.
 "Suspension Event" has the meaning ascribed to it in Section 4(c).
 "Suspension Notice" has the meaning ascribed to it in Section 4(c).
Section 2. Demand Registration Rights.
(a) Subject to the provisions hereof, each Holder, from time to time at any time
from and after each Issuance Date for the applicable Registrable Shares, may
request registration for resale under the Securities Act of all or part of the
Registrable Shares owned by such Holder on such Issuance Date by giving written
notice thereof (a "Demand Notice") to the REIT (which Demand Notice shall
specify the number of shares of Registrable Shares to be offered by such Holder,
the intended methods of distribution, including whether such methods will
include or involve an underwritten offering, and whether such Demand
Registration Statement will be a "shelf" registration statement under Rule 415).
Subject to Section 2(c) and 2(e) below, the REIT shall use reasonable best
efforts (i) to file a Demand Registration Statement (which shall be a "shelf"
registration statement under Rule 415 if requested pursuant to such Holder's
request pursuant to the first sentence of this Section 2(a)) registering for
resale such number of Registrable Shares as requested to be so registered within
30 days in the case of a registration on Form S-3 (and 45 days in the case of a
registration on Form S-11 or such other appropriate form) after the REIT's
receipt of a Demand Notice, and (ii) to cause such Demand Registration Statement
to be declared effective by the Commission as soon as reasonably practicable
thereafter. Notwithstanding the foregoing, the REIT shall not be required to
file a registration pursuant to this Section 2(a) (i) prior to (x) 180 days
after the date of initial listing of the Registrable Shares on a national
securities exchange, or (y) the expiration of any other lock-up period imposed
with respect to the Registrable Shares under Section 4.05 of the Contribution
Agreement; and (ii) with respect to securities that are not Registrable Shares.
If permitted under the Securities Act, such Demand Registration Statement shall
be automatically effective upon filing.
(b) Within 10 days after receipt of any Demand Notice under Section 2(a), the
REIT shall give written notice of such requested registration (which shall
specify the intended method of disposition of such Registrable Shares) to all
other Holders of Registrable Shares (a "Company Notice"), and the REIT shall
include (subject to the provisions of this Agreement) in such registration, all
Registrable Shares of such Holders with respect to which the REIT has received
written requests for inclusion therein within 15 days after the delivery of such
Company Notice (the "Requesting Holders"); provided that any such other Holder
may withdraw its request for inclusion prior to the applicable registration
statement becoming effective by notifying the REIT in accordance with Section
11(e). Notwithstanding the foregoing, the REIT may, at any time (including,
without limitation, prior to or after receiving a Demand Notice from a Holder),
in its sole discretion, include all Registrable Shares then outstanding or any
portion thereof in any Demand Registration Statement, including by virtue of
adding such Registrable Shares as additional securities to an effective Demand
Registration Statement (in which event the Company shall be deemed to have
satisfied its registration obligation under Section 2 with respect to the
Registrable Securities so included, so long as such registration statement
remains effective and not the subject of any stop order, injunction or other
order of the Commission). In addition, the REIT may include in a Demand
Registration Statement shares of Common Stock for sale for its own account or
for the account of other security holders of the REIT.
-4-

--------------------------------------------------------------------------------




(c) If such Demand Registration Statement is filed in connection with an
underwritten offering and the managing underwriters advise the REIT and the
Holders covered by such Demand Registration Statement that, in the reasonable
opinion of the managing underwriters, the number of shares of Common Stock
proposed to be sold pursuant to the Demand Registration Statement exceeds the
number of shares of Common Stock (or other common shares of the REIT) that can
be sold in such underwritten offering without materially delaying or
jeopardizing the success of the offering (including the offering price per
share) (such maximum number of shares, the "Maximum Number of Shares"), the REIT
shall include in such Demand Registration Statement only such number of shares
of Common Stock that, in the reasonable opinion of the managing underwriters,
can be sold without materially delaying or jeopardizing the success of the
offering (including the offering price per share), which shares of Common Stock
shall be so included in the following order of priority, unless otherwise agreed
by the REIT and the Holders covered by such Demand Registration Statement:
(i) first, the Registrable Shares of the Requesting Holders pro rata in
accordance with the number of Registrable Shares owned thereby, (ii) second, any
shares of Common Stock the REIT proposes to sell for its own account, and (iii)
third, any other shares of Common Stock that have been requested to be so
included in such Demand Registration Statement.
(d) If any of the Registrable Shares covered by a Demand Registration Statement
are to be sold in an underwritten offering, the Holder(s) that delivered the
Demand Notice shall have the right to select the underwriters (and their roles)
in the offering and determine the structure of the offering and negotiate the
terms of any underwriting agreement as they relate to the Requesting Holders,
including the number of Registrable Shares to be sold (if not all Registrable
Shares offered can be sold at the highest price offered by the underwriters),
the offering price and underwriting discount; provided that such underwriters,
structure and terms are reasonably acceptable to the REIT and a majority of the
Requesting Holders.
(e) Notwithstanding the foregoing, if the Board determines in its good faith
judgment that the filing of a Demand Registration Statement would (i) have a
material adverse effect on the REIT, or (ii) require the disclosure of material
non-public information concerning the REIT that at the time is not, in the good
faith judgment of the Board, in the best interests of the REIT to disclose and
is not, in the opinion of the REIT's counsel, otherwise required to be
disclosed, then the REIT shall have the right to defer such filing for the
period during which such registration would have such a material adverse effect
on the REIT; provided, however, that (x) the REIT may not defer such filing for
a period of more than 60 days after receipt of any Demand Notice, and (y) the
REIT may not exercise its right to defer the filing of a Demand Registration
Statement more than once in any 12-month period without the consent of a
majority of the Requesting Holders. The REIT shall give written notice of its
determination to the Requesting Holder to defer the filing and of the fact that
the purpose for such deferral no longer exists, in each case, promptly after the
occurrence thereof.
(f) Following the date of effectiveness of any Demand Registration Statement,
the REIT shall use reasonable best efforts to keep the Demand Registration
Statement continuously effective until such time as all of the Registrable
Shares covered by such Demand Registration Statement have been sold pursuant to
such Demand Registration Statement.
(g) If, by the third anniversary (the "Renewal Deadline") of the initial
effective date of a Demand Registration Statement filed pursuant to Section 2(a)
any of the Registrable Shares remain unsold by the Holders included on such
Demand Registration Statement, the REIT shall file, if it has not already done
so and is eligible to do so, a new Resale Registration Statement covering the
Registrable Shares included on the prior Demand Registration Statement and shall
use reasonable best efforts to cause such Resale Registration Statement to be
declared effective on or prior to the Renewal Deadline; and the REIT shall take
all other action necessary or appropriate to permit the public offering and sale
of the Registrable Shares to continue as contemplated in the prior Demand
Registration Statement.
-5-

--------------------------------------------------------------------------------




Section 3. Piggyback Registration Rights.
(a) If at any time the REIT has determined to register any of its securities for
its own account or for the account of other security holders of the REIT on any
registration statement (other than on Form S-3 relating to any dividend
reinvestment or similar plan or Forms S-4 or S-8) that permits the inclusion of
the Registrable Shares, the REIT shall give the Holders written notice thereof
promptly (but in no event less than 20 days prior to the anticipated filing
date) and, subject to Section 3(b), shall include in such Piggyback Registration
Statement all Registrable Shares requested to be included therein pursuant to
the written request (a "Piggyback Request")  of one or more Holders (the
"Piggyback Holders") received within 10 days after delivery of the REIT's
notice.
(b) If a Piggyback Registration Statement is filed in connection with a primary
underwritten offering on behalf of the REIT, and the managing underwriters
advise the REIT that, in the reasonable opinion of the managing underwriters,
the number of shares of Common Stock proposed to be included in such Piggyback
Registration Statement exceeds the Maximum Number of Shares, the REIT shall
include in such Piggyback Registration Statement, unless otherwise agreed by the
REIT and the Majority Selling Holders, (i) first, the number of shares of Common
Stock (or other common shares of the REIT) that the REIT proposes to sell, and
(ii) second, the Registrable Shares of Piggyback Holders (such number of shares
shall be allocated among such Piggyback Holders on a pro rata basis according to
the number of Registrable Shares requested to be included by each such Piggyback
Holder).
(ii) If a Piggyback Registration Statement is filed in connection with an
underwritten offering on behalf of a holder of shares of Common Stock other than
under this Agreement, and the managing underwriters advise the REIT that, in the
reasonable opinion of the managing underwriters, the number of shares of Common
Stock proposed to be sold pursuant to such Piggyback Registration Statement
exceeds the Maximum Number of Shares, then the REIT shall include in such
Piggyback Registration Statement, unless otherwise agreed by the REIT and such
holder(s) (including, if applicable, a majority of the Piggyback Holders),
(i) first, the number of shares of Common Stock requested to be included therein
by the holder(s) requesting such registration, (ii) second, the Registrable
Shares of Piggyback Holders (such number of shares shall be allocated among such
Piggyback Holders on a pro rata basis according to the number of Registrable
Shares requested to be included by each such Piggyback Holder, if necessary),
(iii) third, the number of shares of Common Stock requested to be included
therein by any other holders, and (iv) fourth, the number of shares of Common
Stock that the REIT proposes to sell.
(c) If any Piggyback Registration Statement is filed in connection with a
primary or secondary underwritten offering, the REIT shall have the right to
select, in its sole discretion, the managing underwriter or underwriters to
administer any such offering.
(d) The REIT shall not grant to any Person the right to request the REIT to
register any Common Stock on a Piggyback Registration Statement unless such
rights are consistent with the provisions of this Section 3.
(e) If at any time after giving a Piggyback Notice and prior to the effective
date of the registration statement filed in connection with such registration
the REIT shall determine for any reason not to register the securities
originally intended to be included in such registration statement, the REIT may,
at its election, give written notice of such determination to the Piggyback
Holders and thereupon the REIT shall be relieved of its obligation to register
such Registrable Shares in connection with the registration of securities
originally intended to be included in such registration statement.
-6-

--------------------------------------------------------------------------------




Section 4. Suspension.
(a) Subject to the provisions of this Section 4 and a good faith determination
by the Board that it is in the best interests of the REIT to suspend the use of
any Resale Registration Statement following the effectiveness of such Resale
Registration Statement (and the filings with any U.S. federal or state
securities commissions, as necessary), the REIT, by written notice to the
Holders (a "Suspension Notice"), may direct the Holders to suspend sales of the
Registrable Shares pursuant to such Resale Registration Statement for such times
as the REIT reasonably may determine is necessary and advisable (but in no event
for more than 30 days in any 90-day period or 90 days in any 365-day period) if
any of the following events occurs or will occur, as applicable: (i) an
underwritten public offering of Common Stock (or other common shares of the
REIT) by the REIT for its own account if the REIT is advised by the managing
underwriter or underwriters that the concurrent resale of the Registrable Shares
by the Holders pursuant to the Resale Registration Statement would have a
material adverse effect on the REIT's offering, subject to Section 3 hereof,
(ii) there is material non-public information regarding the REIT that (A) the
Board determines not to be in the REIT's best interest to disclose, (B) would,
in the good faith determination of the Board, require any revision to the Resale
Registration Statement so that it shall not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and (C) the REIT is not otherwise required
to disclose, or (iii) there is a significant bona fide business opportunity
(including the acquisition or disposition of assets (other than in the ordinary
course of business), including any significant merger, consolidation, tender
offer or other similar transaction) available to the REIT that the REIT
determines not to be in the REIT's best interests to disclose (each of the
events described in clauses (i)-(iii), a "Suspension Event").
(b) Upon the earlier to occur of (i) the REIT delivering to the Holders an End
of Suspension Notice (as defined below), or (ii) the end of the maximum
permissible suspension period, the REIT shall use reasonable best efforts to
promptly amend or supplement the Resale Registration Statement on a
post-effective basis, if necessary, or to take such action as is necessary to
make resumed use of the Resale Registration Statement so as to permit the
Holders to resume sales of the Registrable Shares as soon as possible.
(c) If the REIT intends to suspend a Resale Registration Statement upon the
occurrence of a Suspension Event, the REIT shall give a Suspension Notice to the
Holders of Registrable Shares covered by any Resale Registration Statement to
suspend sales of the Registrable Shares, and such Suspension Notice shall state
that such suspension shall continue only for so long as the Suspension Event or
its effect is continuing (subject to the time limitations set forth in Section
4(a)) and that the REIT is taking all reasonable steps to terminate suspension
of the effectiveness of the Resale Registration Statement as promptly as
reasonably possible. Such Holders shall not effect any sales of the Registrable
Shares pursuant to such Resale Registration Statement (or such filings) at any
time after it has received a Suspension Notice from the REIT and prior to
receipt of an End of Suspension Notice. If so directed by the REIT, each such
Holder shall deliver to the REIT (at the reasonable expense of the REIT) all
copies other than permanent file copies then in such Holder's possession of the
Prospectus covering the Registrable Shares at the time of receipt of the
Suspension Notice. The Holders may recommence effecting sales of the Registrable
Shares pursuant to the Resale Registration Statement (or such filings) following
further notice to such effect (an "End of Suspension Notice") from the REIT,
which End of Suspension Notice shall be given by the REIT to the Holders of
Registrable Shares covered by any Resale Registration Statement in the manner
described above promptly following the conclusion of any Suspension Event and
its effect.
(d) In the event the REIT has delivered a Suspension Notice to the Holders, the
REIT shall have the right to place restrictive legends on the certificates
representing (or book entries evidencing) Registrable Shares and to impose stop
transfer instructions with respect to the Registrable Shares until the REIT
delivers to the Holders an End of Suspension Notice.
-7-

--------------------------------------------------------------------------------




Section 5. Registration Procedures.
In connection with the obligations of the REIT with respect to any resale
registration pursuant to this Agreement, the REIT shall:
(a) prepare and file with the Commission, as specified in this Agreement, each
Resale Registration Statement, which shall comply as to form in all material
respects with the requirements of the applicable form and include all exhibits
and financial statements required by the Commission to be filed therewith, and
use reasonable best efforts to cause any Resale Registration Statement to become
and remain effective as set forth in Section 2;
(b) subject to Section 4, (i) prepare and file with the Commission such
amendments and post-effective amendments to each such Resale Registration
Statement as may be necessary to keep such Resale Registration Statement
effective for the period described in Section 2, (ii) cause each Prospectus
contained therein to be supplemented by any required Prospectus supplement, and
as so supplemented to be filed pursuant to Rule 424 or any similar rule that may
be adopted under the Securities Act, and (iii) comply in all material respects
with the provisions of the Securities Act with respect to the disposition of all
securities covered by each Resale Registration Statement during the applicable
period in accordance with the intended method or methods of distribution
specified by the Holders of Registrable Shares covered by such Resale
Registration Statement;
(c) furnish to the Holders of Registrable Shares covered by a Resale
Registration Statement, without charge, such number of copies of each
Prospectus, including each preliminary Prospectus, and any amendment or
supplement thereto and such other documents as any such Holder may reasonably
request, in order to facilitate the public sale or other disposition of the
Registrable Shares; subject to Section 4, the REIT hereby consents to the use of
such Prospectus, including each preliminary Prospectus, by such Holders in
connection with the offering and sale of the Registrable Shares covered by any
such Prospectus;
(d) use reasonable best efforts to register or qualify, or obtain exemption from
registration or qualification for, all Registrable Shares by the time the
applicable Resale Registration Statement is declared effective by the Commission
under all applicable state securities or "blue sky" laws of such domestic
jurisdictions as any Holder of Registrable Shares covered by a Resale
Registration Statement may reasonably request in writing, keep each such
registration or qualification or exemption effective during the period such
Resale Registration Statement is required to be kept effective pursuant to
Section 2 and do any and all other acts and things that may be reasonably
necessary or advisable to enable such Holder to consummate the disposition in
each such jurisdiction of such Registrable Shares owned by such Holder;
(e) cooperate with each Holder and each underwriter, if any, participating in
the disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA;
(f) notify each Holder with Registrable Shares covered by a Resale Registration
Statement promptly and, if requested by any such Holder, confirm such advice in
writing (i) when such Resale Registration Statement has become effective and
when any post-effective amendments and supplements thereto become effective,
(ii) of the issuance by the Commission or any state securities authority of any
stop order suspending the effectiveness of such Resale Registration Statement or
the initiation of any proceedings for that purpose, (iii) of any written
comments or requests by the Commission or any other federal or state
governmental authority for amendments or supplements to such Resale Registration
Statement or related Prospectus or for additional information, and (iv) of the
happening of any event during the period such Resale Registration Statement is
effective as a result of which such Resale Registration Statement or the related
Prospectus or any document incorporated by reference therein contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (which
information shall be accompanied by a Suspension Notice);
-8-

--------------------------------------------------------------------------------


(g) during the period of time set forth in Section 2, use its reasonable best
efforts to avoid the issuance of, or if issued, to obtain the withdrawal of, any
order enjoining or suspending the use or effectiveness of a Resale Registration
Statement or suspending the qualification (or exemption from qualification) of
any of the Registrable Shares for sale in any jurisdiction, as promptly as
practicable;
(h) upon request, furnish to each requesting Holder with Registrable Shares
covered by a Resale Registration Statement, without charge, at least one
conformed copy of such Resale Registration Statement and any post-effective
amendment or supplement thereto (without documents incorporated therein by
reference or exhibits thereto, unless requested);
(i) except as provided in Section 4, upon the occurrence of any event
contemplated by Section 5(f)(iv), use reasonable best efforts to promptly
prepare a supplement or post-effective amendment to a Resale Registration
Statement or the related Prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Shares, such Prospectus shall not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and,
upon request, promptly furnish to each requesting Holder a reasonable number of
copies of each such supplement or post-effective amendment;
(j) enter into customary agreements and take all other action in connection
therewith in order to expedite or facilitate the distribution of the Registrable
Shares included in such Resale Registration Statement;
(k) use reasonable best efforts (including seeking to cure in the REIT's listing
or inclusion application any deficiencies cited by the exchange or market) to
list or include all Registrable Shares on any securities exchange on which such
Registrable Shares are then listed or included, and enter into such customary
agreements including a supplemental listing application and indemnification
agreement in customary form;
(l) prepare and file in a timely manner all documents and reports required by
the Exchange Act and, to the extent the REIT's obligation to file such reports
pursuant to Section 15(d) of the Exchange Act expires prior to the expiration of
the effectiveness period of the Resale Registration Statement as required by
Section 2 hereof, the REIT shall register the Registrable Shares under the
Exchange Act and maintain such registration through the effectiveness period
required by Section 2;
(m) (i) otherwise use reasonable best efforts to comply in all material respects
with all applicable rules and regulations of the Commission, (ii) make generally
available to its stockholders, as soon as reasonably practicable, earnings
statements (which need not be audited) covering at least 12 months that satisfy
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder,
and (iii) delay filing any Resale Registration Statement or Prospectus or
amendment or supplement to such Resale Registration Statement or Prospectus to
which any Holder of Registrable Shares covered by any Resale Registration
Statement shall have reasonably objected on the grounds that such Resale
Registration Statement or Prospectus or amendment or supplement does not comply
in all material respects with the requirements of the Securities Act, such
Holder having been furnished with a copy thereof at least two Business Days
prior to the filing thereof; provided, however, that the REIT may file such
Resale Registration Statement or Prospectus or amendment or supplement following
such time as the REIT shall have made a good faith effort to resolve any such
issue with the objecting Holder and shall have advised the Holder in writing of
its reasonable belief that such filing complies in all material respects with
the requirements of the Securities Act;
(n) cause to be maintained a registrar and transfer agent for all Registrable
Shares covered by any Resale Registration Statement from and after a date not
later than the effective date of such Resale Registration Statement;
-9-

--------------------------------------------------------------------------------


(o) in connection with any sale or transfer of the Registrable Shares (whether
or not pursuant to a Resale Registration Statement) that would result in the
securities being delivered no longer constituting Registrable Shares, cooperate
with the Holders to facilitate the timely preparation and delivery of
certificates representing (or book entries evidencing) the Registrable Shares to
be sold, which certificates or book entries shall not bear any transfer
restrictive legends arising under federal or state securities laws, and to
enable such Registrable Shares to be in such denominations and registered in
such names as the Holders may request at least three Business Days prior to any
sale of the Registrable Shares;
(p) cause management of the REIT to cooperate as may be reasonably requested
with each of the Holders of Registrable Shares covered by a Resale Registration
Statement, including by participating in roadshows, one-on-one meetings with
institutional investors, and any request for information or other diligence
request by any such Holder or any underwriter; notwithstanding the foregoing,
management of the REIT shall not be required to participate in roadshows or
one-on-one meetings with institutional investors unless requested by one or more
Holders of Registrable Shares having an aggregate value of at least $1,000,000;
(q) in connection with a public offering of Registrable Shares, whether or not
such offering is an underwritten offering, use reasonable best efforts to obtain
a customary "comfort" letter from the independent registered public accountants
for the REIT and any acquisition target of the REIT whose financial statements
are required to be included or incorporated by reference in any Resale
Registration Statement, in form and substance customarily given by independent
registered public accountants in an underwritten public offering, addressed to
the underwriters, if any, and to the Holders of the Registrable Shares being
sold pursuant to each Resale Registration Statement;
(r) execute and deliver all instruments and documents (including an underwriting
agreement or placement agent agreement, as applicable in customary form) and
take such other actions and obtain such certificates and opinions as sellers of
the Registrable Shares being sold reasonably request in order to effect a public
offering of such Registrable Shares and in such connection, whether or not an
underwriting agreement is entered into and whether or not the offering is an
underwritten offering, (A) make such representations and warranties to the
Holders of such Registrable Shares and the underwriters, if any, with respect to
the business of the REIT and its subsidiaries, and the Resale Registration
Statement and documents, if any, incorporated by reference therein, in each
case, in form, substance and scope as are customarily made by issuers to
underwriters in underwritten offerings, and, if true, confirm the same if and
when requested, and (B) use reasonable best efforts to furnish to the selling
Holders and underwriters of such Registrable Shares opinions and negative
assurance letters of counsel to the REIT and updates thereof (which counsel and
opinions (in form, scope and substance) are reasonably satisfactory to the
managing underwriters, if any, and one counsel selected by a majority of the
selling Holders of the Registrable Shares), covering the matters customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by such counsel and any such underwriters; and
(s) upon reasonable request by a Holder, the REIT shall file an amendment to any
applicable Resale Registration Statement (or Prospectus supplement, as
applicable), to name additional Holders of Registrable Shares or otherwise
update the information provided by any such Holder in connection with such
Holder's disposition of Registrable Shares.
-10-

--------------------------------------------------------------------------------




Section 6. Obligations of the Holders
(a) The REIT may require the Holders to furnish in writing to the REIT such
information regarding such Holder and the proposed method or methods of
distribution of Registrable Shares by such Holder as the REIT may from time to
time reasonably request in writing or as may be required to effect the
registration of the Registrable Shares, and no Holder may be entitled to be
named as a selling stockholder in any Resale Registration Statement or use the
Prospectus forming a part thereof if such Holder does not provide such
information to the REIT; provided, however, that if the REIT elects to file a
registration statement that includes all Registrable Shares outstanding in
accordance with Section 2(a), the REIT shall be permitted to include in such
registration statement such information regarding the Holders as the REIT has in
its possession at the time of the filing of such registration statement. Each
Holder further agrees to furnish promptly to the REIT in writing all information
required from time to time to make the information previously furnished by such
Holder not misleading.
(b) Each Holder agrees to, upon receipt of any notice from the REIT of the
happening of any event of the kind described in Section 5(f)(ii), 5(f)(iii) or
5(f)(iv) hereof, immediately discontinue disposition of Registrable Shares
pursuant to a Resale Registration Statement until (i) any such stop order is
vacated, or (ii) if an event described in Section 5(f)(iii) or Section 5(f)(iv)
occurs, such Holder's receipt of the copies of the supplemented or amended
Prospectus. If so directed by the REIT, such Holder shall deliver to the REIT
(at the reasonable expense of the REIT) all copies, other than permanent file
copies then in such Holder's possession, in its possession of the Prospectus
covering such Registrable Shares current at the time of receipt of such notice.
Section 7. Expenses of Registration. The REIT shall pay all Registration
Expenses in connection with the registration of the resale of the Registrable
Shares pursuant to this Agreement and any other actions that may be taken in
connection with the registration contemplated herein. Each Holder participating
in a registration pursuant to Section 2 or Section 3 shall bear such Holder's
proportionate share (based on the total number of Registrable Shares sold in
such registration) of all Selling Expenses and any other expense relating to a
registration of Registrable Shares pursuant to this Agreement and any other
Selling Expenses relating to the sale or disposition of such Holder's
Registrable Shares pursuant to any Resale Registration Statement.
Section 8. Indemnification and Contribution.
(a) The REIT shall indemnify and hold harmless each Holder of Registrable Shares
covered by a Resale Registration Statement, each person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act), and the officers, directors, members, managers, stockholders,
partners, limited partners, agents and employees of each of them, to the fullest
extent permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including reasonable attorneys' fees) and expenses
(collectively, "Losses"), as incurred, arising out of or relating to (i) any
untrue or alleged untrue statement of a material fact contained in a Resale
Registration Statement or any Prospectus or in any amendment or supplement
thereto or in any preliminary Prospectus, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, or (ii) any violation or alleged violation by the REIT of the
Securities Act, the Exchange Act or any state securities law, or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Agreement; in each case, except to the extent, but only to the
extent, that (A) such untrue statement or omission is based upon information
regarding such Holder furnished in writing to the REIT by or on behalf of such
Holder expressly for use therein, or (B) such information relates to such Holder
or such Holder's proposed method of distribution of the Registrable Shares and
was approved in writing by or on behalf of such Holder expressly for use in the
Resale Registration Statement, such Prospectus or in any amendment or supplement
thereto.
-11-

--------------------------------------------------------------------------------


(b) Each Holder of Registrable Shares covered by a Resale Registration Statement
shall, severally and not jointly, indemnify and hold harmless the REIT, each
director of the REIT, each officer of the REIT who shall sign a Resale
Registration Statement, and each Person who controls any of the foregoing
Persons (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) against any Losses, as incurred, arising out of or relating to
any untrue or alleged untrue statement of a material fact contained in a Resale
Registration Statement or any Prospectus or in any amendment or supplement
thereto or in any preliminary Prospectus, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, but only to the extent that (i) such untrue statement or
omission is based upon information regarding such Holder furnished in writing to
the REIT by or on behalf of such Holder expressly for use therein, or (ii) such
information relates to such Holder or such Holder's proposed method of
distribution of the Registrable Shares and was approved in writing by or on
behalf of such Holder expressly for use in the Resale Registration Statement,
such Prospectus or in any amendment or supplement thereto.
(c) Each party entitled to indemnification under this Section 8 (the
"Indemnified Party") shall give notice to the party required to provide
indemnification (the "Indemnifying Party") promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, but the
omission to so notify the Indemnifying Party shall not relieve it from any
liability which it may have to the Indemnified Party pursuant to the provisions
of this Section 8 except to the extent of the actual damages suffered by such
delay in notification. The Indemnifying Party shall assume the defense of such
action, including the employment of counsel to be chosen by the Indemnifying
Party to be reasonably satisfactory to the Indemnified Party, and payment of
expenses. The Indemnified Party shall have the right to employ its own counsel
in any such case, but the legal fees and expenses of such counsel shall be at
the expense of the Indemnified Party, unless (i) the employment of such counsel
was authorized in writing by the Indemnifying Party in connection with the
defense of such action, (ii) the Indemnifying Party shall not have employed
counsel to take charge of the defense of such action or (iii) the Indemnified
Party shall have reasonably concluded that there may be defenses available to it
or them which are different from or additional to those available to the
Indemnifying Party (in which case the Indemnifying Party shall not have the
right to direct the defense of such action on behalf of the Indemnified Party),
in any of which events such fees and expenses shall be borne by the Indemnifying
Party. No Indemnifying Party, in the defense of any such claim or litigation,
shall, except with the consent of each Indemnified Party, consent to the entry
of any judgment or enter into any settlement unless such judgment or settlement
(i) includes an unconditional release by the claimant or plaintiff to such
Indemnified Party from all liability in respect to such claim or litigation, and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act, by or on behalf of any Indemnified Party.
(d) If the indemnification provided for in this Section 8 is unavailable to a
party that would have been an Indemnified Party under this Section 8 in respect
of any Losses referred to herein, then each party that would have been an
Indemnifying Party hereunder shall, in lieu of indemnifying such Indemnified
Party, contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party, on the one hand, and such Indemnified
Party, on the other hand, in connection with the statement or omission which
resulted in such Losses, as well as any other relevant equitable considerations.
The relative fault shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Indemnifying Party or such Indemnified Party and the parties'
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The REIT and each Holder agree that it would
not be just and equitable if contribution pursuant to this Section 8 were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to above in this
Section 8(d).
(e) No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.
(f) In no event shall any Holder be liable for any Losses pursuant to this
Section 8 in excess of the net proceeds to such Holder of any Registrable Shares
sold by such Holder.
-12-

--------------------------------------------------------------------------------




Section 9. Rule 144. The REIT shall, at the REIT's expense, for so long as any
Holder holds any Registrable Shares, use reasonable best efforts to cooperate
with the Holders, as may be reasonably requested by any Holder from time to
time, to facilitate any proposed sale of Registrable Shares by the requesting
Holder(s) in accordance with the provisions of Rule 144, including by using
reasonable best efforts (i) to comply with the current public information
requirements of Rule 144 and (ii) to provide opinions of counsel as may be
reasonably necessary in order for such Holder to avail itself of such rule to
allow such Holder to sell such Registrable Shares without registration under the
Securities Act.
Section 10. Transfer of Registration Rights. The rights and obligations of a
Holder under this Agreement may be transferred or otherwise assigned to a
transferee or assignee of Registrable Shares, provided (i) such transferee or
assignee becomes a party to this Agreement or agrees in writing to be subject to
the terms hereof to the same extent as if such transferee or assignee were an
original party hereunder, and (ii) the REIT is given written notice by such
Holder of such transfer or assignment stating the name and address of such
transferee or assignee and identifying the securities with regard to which such
rights and obligations are being transferred or assigned.
Section 11. Miscellaneous.
(a) Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement and any
claim, controversy or dispute arising under or related in any way to this
Agreement, the relationship of the parties, the transactions contemplated by
this Agreement and/or the interpretation and enforcement of the rights and
duties of the parties hereunder or related in any way to the foregoing, shall be
governed by and construed in accordance with the laws of the State of Maryland
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Maryland or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Maryland.
EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR
FEDERAL COURT SITTING IN THE STATE OF MARYLAND FOR THE PURPOSES OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY AND AGREES THAT ALL CLAIMS IN RESPECT OF THE
SUIT, ACTION OR OTHER PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT.
EACH PARTY AGREES TO COMMENCE ANY SUCH SUIT, ACTION OR OTHER PROCEEDING IN ANY
STATE OR FEDERAL COURT SITTING IN THE STATE OF MARYLAND. EACH PARTY WAIVES ANY
DEFENSE OF IMPROPER VENUE OR INCONVENIENT FORUM TO THE MAINTENANCE OF ANY ACTION
OR PROCEEDING SO BROUGHT AND WAIVES ANY BOND, SURETY, OR OTHER SECURITY THAT
MIGHT BE REQUIRED OF ANY OTHER PARTY WITH RESPECT THERETO. ANY PARTY MAY MAKE
SERVICE ON ANY OTHER PARTY BY SENDING OR DELIVERING A COPY OF THE PROCESS TO THE
PARTY TO BE SERVED AT THE ADDRESS AND IN THE MANNER PROVIDED FOR THE GIVING OF
NOTICES IN SECTION 11(e). NOTHING IN THIS SECTION 11(a), HOWEVER, SHALL AFFECT
THE RIGHT OF ANY PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR AT EQUITY. EACH PARTY AGREES THAT A FINAL JUDGMENT IN ANY ACTION OR
PROCEEDING SO BROUGHT SHALL BE CONCLUSIVE AND MAY BE ENFORCED BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW OR AT EQUITY.
EACH OF THE PARTIES HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY
ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT,
ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS. EACH OF THE PARTIES (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS, AND (ii) ACKNOWLEDGES THAT SUCH OTHER PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED HEREIN.
-13-

--------------------------------------------------------------------------------




(b) Entire Agreement. This Agreement, together with the Contribution Agreement,
constitutes the full and entire understanding and agreement among the parties
with regard to the subject matter hereof.
(c) Interpretation and Usage. In this Agreement, unless there is a clear
contrary intention: (i) when a reference is made to a section, an annex or a
schedule, that reference is to a section, an annex or a schedule of or to this
Agreement; (ii) the singular includes the plural and vice versa; (iii) reference
to any agreement, document or instrument means that agreement, document or
instrument as amended or modified and in effect from time to time in accordance
with the terms thereof; (iv) reference to any statute, rule, regulation or other
law means that statute, rule, regulation or law as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder, and reference to any
section or other provision of any law means that section or provision from time
to time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of that section or provision;
(v) "hereunder," "hereof," "hereto," and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular article,
section or other provision of this Agreement; (vi) "including" (and with
correlative meaning "include") means including without limiting the generality
of any description preceding such term; (vii) references to agreements,
documents or instruments shall be deemed to refer as well to all addenda,
exhibits, schedules or amendments thereto; and (viii) the terms "writing,"
"written" and words of similar import shall be deemed to include communications
and documents in e-mail, fax or any other similar electronic or documentary
form.
(d) Amendment. No supplement, modification, waiver or termination of this
Agreement shall be binding unless executed in writing by the REIT and the
Holders of at least a majority of the Registrable Shares (it being understood
that a modification of Schedule I hereto to reflect a transfer permitted by
Section 10 shall not be deemed to require such approval).
(e) Notices. Each notice, demand, request, request for approval, consent,
approval, disapproval, designation or other communication (each of the foregoing
being referred to herein as a notice) required or desired to be given or made
under this Agreement shall be in writing (except as otherwise provided in this
Agreement), and shall be effective and deemed to have been received (i) when
delivered in person, (ii) when receipt is acknowledged by recipient if sent by
fax or e-mail, (iii) five (5) days after having been mailed by certified or
registered United States mail, postage prepaid, return receipt requested, or
(iv) the next Business Day after having been sent by a nationally recognized
overnight mail or courier service, receipt requested. Notices shall be addressed
as follows: (A) if to a Holder, at such Holders' address, e-mail address or fax
number set forth on Schedule I hereto, or at such other address, e-mail address
or fax number as such Holder shall have furnished to the REIT in writing, or
(B) if to any assignee or transferee of a Holder, at such address, e-mail
address or fax number as such assignee or transferee shall have furnished to the
REIT in writing, or (C) if to the REIT, at the address of its principal
executive offices and addressed to the attention of the President, or at such
other address, e-mail address or fax number as the REIT shall have furnished to
the Holders. Any notice or other communication required to be given hereunder to
a Holder in connection with a registration may instead be given to a designated
representative of such Holder.
(f) Counterparts. This Agreement may be executed in any number of counterparts,
each of which may be executed by fewer than all of the parties hereto (provided,
however, that each party executes one or more counterparts), each of which shall
be enforceable against the parties actually executing such counterparts, and all
of which together shall constitute one instrument. This Agreement may be
executed in any number of separate counterparts (including by means of facsimile
or portable document format (pdf)), each of which is an original but all of
which taken together shall constitute one and the same instrument.
(g) Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.
(h) Section Titles. Section titles are for descriptive purposes only and shall
not control or alter the meaning of this Agreement as set forth in the text.
-14-

--------------------------------------------------------------------------------




(i) Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors and permitted assigns and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. If any successor or permitted assignee of any Holder shall acquire
Registrable Shares in any manner, whether by operation of law or otherwise,
(a) such successor or permitted assignee shall be entitled to all of the
benefits of a "Holder" under this Agreement and (b) such Registrable Shares
shall be held subject to all of the terms of this Agreement, and by taking and
holding such Registrable Shares such Person shall be conclusively deemed to have
agreed to be bound by all of the terms and provisions hereof.
(j) Remedies; No Waiver. Each party acknowledges and agrees that the other
parties would be irreparably damaged in the event that the covenants set forth
in this Agreement were not performed in accordance with its specific terms or
were otherwise breached. It is accordingly agreed that each party hereto shall
be entitled to seek an injunction to specifically enforce the terms of this
Agreement solely in the courts specified in Section 11(a), in addition to any
other remedy to which such party may be entitled hereunder, at law or in equity.
No failure or delay by a party in exercising any right or remedy provided by law
or under this Agreement shall impair such right or remedy or operate or be
construed as a waiver or variation of it or preclude its exercise at any
subsequent time and no single or partial exercise of any such right or remedy
shall preclude any further exercise of it or the exercise of any other remedy.
(k) No Other Obligation to Register. Except as otherwise expressly provided in
this Agreement, the REIT shall have no obligation to the Holders to register the
resale of the Registrable Shares under the Securities Act.
(l) Changes in Securities Laws. In the event that any amendment, repeal or other
change in the securities laws shall render the provisions of this Agreement
inapplicable, the REIT shall provide the Holders with substantially similar
rights to those granted under this Agreement and use its good faith efforts to
cause such rights to be as comparable as possible to the rights granted to the
Holders hereunder.
-15-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


THE PARKING REIT, INC.
By: /s/ John E. Dawson
Name: John E. Dawson
Title: Chairman of the Board



MVP REALTY ADVISORS, LLC, dba THE PARKING REIT ADVISORS
By: /s/ Michael V. Shustek
Name: Michael V. Shustek
Title: Manager





-16-

--------------------------------------------------------------------------------


Schedule I


Holders of Registrable Shares Address, E-mail Address and Fax Number


MVP Realty Advisors, LLC dba The Parking REIT Advisor
 

VESTIN Realty Mortgage I, Inc.
VESTIN Realty Mortgage II, Inc.






-17-